DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to the application, US 2021/0331927. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 12/3/2021 has been received and will be entered.
Claim(s) 1-23 is/are pending.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 4, 5, 6, 8, 9, 14, 15, 16, 17, 18, 20, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”), as understood, the traversal is on the 2O3) matrix. In disclosing an alumina matrix, aluminum atoms are reacted with oxygen and, therefore, are not in free ionic form for crosslinking graphene sheets.” (Remarks of 12/3/2021 at 5). This has been considered, but is not persuasive. 
Contrary to the arguments, Lee teaches “free ionic form.” This is shown in the Fig. 1(a), which the Remarks reproduce, but is also stated in the text. Lee teaches:
The key feature of our strategy is that both hydroxyl (–OH), and carboxyl (–COOH) groups on the surface of GO and Al ions are mixed at a molecular level. As shown in Fig. 1(a), first, GOs and aluminum nitrate are dispersed as a stable suspension in a water-based solvent. Ultrasonic treatment provides thermal and vibrational energy to initiate a chemical reaction between Al ions and several functional groups on the surface of the GOs. Aluminum nitrates are thermally decomposed into Al-ions and nitrogen-containing organic materials; then, the decomposed Al ions are heterogeneously nucleated on the functionalized GO surface.

(Lee at 214, col. 1-2). Clearly, ions are taught. Furthermore, the discussion of hydroxyl and carbonyl groups on the graphene oxide and a reaction between the aluminum ion and these functional groups – as taught in Lee, see above - could serve as caption for Figure 8B in the Specification:

    PNG
    media_image1.png
    463
    749
    media_image1.png
    Greyscale

(S. “Fig. 8” with language from Lee that describes it). Note that – like Lee – Applicants employ aluminum nitrate. See (S. 3: [0040]).  Lee more than reasonably teaches the “cross-linking.”
	Arguments directed to the amount of aluminum present and whether or not it is oxidized are not persuasive insofar as the claims do not exclude the presence of alumina. See MPEP 2111.03 I. (“The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”). Furthermore, while not relevant to the open-ended claim language, Lee teaches that the amount if aluminum can be varied. (Lee at 214, col. 2) (“In particular, since our aim is to make graphene-embedded-alumina composite powder, the reaction conditions were optimized in order to ensure that most of the reduced GOs were covered by alumina materials, as schematically shown in Fig. 1(a).”). The arguments were not persuasive. 

	II. With respect to the rejection of Claim(s) 7 and 19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”), as understood, the traversal is on the grounds that “[m]aintaining free aluminum cations, for example, renders the formation of the alumina matrix of Lee impossible.” (Remarks of 12/3/2021 at 6). The claims do not require maintaining free cations. If they did, could they be “crosslinked?” This was not understood. The Remarks go on, arguing that a modification would change the principle of operation. Id. This is not understood. No such modification was articulated in the rejection. This was not persuasive.  
The rejection of Claims 7 and 19 was not specifically addressed. The analysis is presumed correct. The rejection is MAINTAINED. 
III. With respect to the rejection of Claim(s) 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, and 23 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sikong, et al., The Photochromic Properties of Reduced Graphene Oxide Doped Tungsten/Molybdenum Trioxide Nano-Composites, Digest Journal of Nanomaterials and Biostructures 2016; 11(3): 821-831 (hereinafter “Sikong at __”), the traversal is on the grounds that “Sikong discloses reduced graphene oxide doped tungsten trioxide/molybdenum trioxide (WO3/MoO3) composite powders. In being in oxide form, the tungsten and molybdenum are not in free cationic form to crosslink graphene sheets.” (Remarks of 12/3/2021 at 7). This is not 
IV. With respect to the rejection of Claim(s) 1-23 under 35 U.S.C. 103 as being unpatentable over Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”) in view of: (i) Sikong, et al., The Photochromic Properties of Reduced Graphene Oxide Doped Tungsten/Molybdenum Trioxide Nano-Composites, Digest Journal of Nanomaterials and Biostructures 2016; 11(3): 821-831, no specific traversal was presented. The analysis is presumed correct. The rejection is MAINTAINED.

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
I. Claim(s) 1, 2, 4, 5, 6, 8, 9, 14, 15, 16, 17, 18, 20, and 21 – or as stated below – is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”). 

With respect to Claim 1, this claim requires “sheets of graphene oxide cross-linked with one another via metal cations in an oxidation state of at least 3+.” Lee teaches graphene oxide and aluminum cations (claimed in a dependent claim). (Lee at 213, col. 2). Lee teaches Al-O-C bonding, which is interpreted as addressing the claimed “cross-linked” language. (Lee at 214 “Fig. 1;” 213, col. 1; passim).  
As to Claim 2, aluminum cations are taught. (Lee at 213, col. 2).
As to Claim 4, bonding on “faces or edges” is taught. See e.g. (Lee at 214 “Fig. 1”).  
As to Claim 5, Lee teaches Al-O-C bonding. (Lee at 214 “Fig. 1;” 213, col. 1; passim).  
Claim 6, as understood, the material is stable. Note the various micrographs. (Lee passim). 
As to Claim 8, aluminum cations are taught. (Lee at 213, col. 2).
As to Claim 9, film or membrane is generic; interpreted as taught. (Lee at 214 “Fig. 1”).
With respect to Claim 14, this claim requires “providing a mixture of graphene oxide sheets and metal cations in polar continuous phase.” Lee teaches providing graphene oxide and an aluminum salt in water, which is interpreted as a polar continuous phase. (Lee at 213, col. 2).  
Claim 14 further requires “cross-linking the graphene oxide sheets with the metal cations, wherein the metal cations are in an oxidation state of at least 3+.” Lee teaches Al-O-C bonding, which is interpreted as addressing the claimed “cross-linked” language. (Lee at 214 “Fig. 1;” 213, col. 1; passim).  
As to Claim 15, Lee teaches Al-O-C bonding, which is interpreted as addressing the claimed “cross-linked” language. (Lee at 214 “Fig. 1;” 213, col. 1; passim).  
As to Claim 16, covalent bonding is taught. (Lee at 214 “Fig. 1;” 213, col. 1; passim).  
As to Claim 17, aluminum nitrate is taught. (Lee at 213, col. 2). 
As to Claim 18, as understood, the material is stable. Note the various micrographs. (Lee passim).
As to Claim 20, aluminum cations are taught. (Lee at 213, col. 2).
As to Claim 21, water is taught. (Lee at 213, col. 2). 

II. Claim(s) 7 and 19 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”).


As to Claim 7, the Office does not have the capability to recreate the material of Lee, then burn it. However, as discussed above, as the composition and bonding is present, it is expected that the properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 19, the Office does not have the capability to recreate the material of Lee, then burn it. However, as discussed above, as the composition and bonding is present, it is expected that the properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

III. Claim(s) 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, and 23 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sikong, et al., The Photochromic Properties of Reduced Graphene Oxide Doped Tungsten/Molybdenum Trioxide Nano-Composites, Digest Journal of Nanomaterials and Biostructures 2016; 11(3): 821-831 (hereinafter “Sikong at __”). 

With respect to Claim 1, this claim requires “sheets of graphene oxide cross-linked with one another via metal cations in an oxidation state of at least 3+.” Sikong teaches graphene oxide and tungsten cations, i.e. a transition metal cation with a 6+ oxidation state. (Sikong at 822). Sikong also teaches molybdenum, with an oxidation state of 6+. Id. Sikong teaches the elements dispersed througout, which is interpreted as addressing the claimed “cross-linked” language. (Sikong at 824). To the extent it somehow doesn’t (no such concession is made), it is noted that a similar solution phase process to that disclosed in the Specification (see S. 5: 11  et seq., 8: 7 et seq.) is taught. As such, it is expected the cross-linking is taught. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). 
As to Claim 2, tungsten and molybdenum are transition metals. The discussion of Claim 1 is relied on. 
As to Claim 3, Sikong teaches tungsten and molybdenum cations, i.e. a transition metal cations with a 6+ oxidation state. (Sikong at 822). 
As to Claim 4, the discussion of Claim 1 is relied on.
As to Claim 5, the discussion of Claim 1 is relied on. 
As to Claim 6, as understood, the materials are stable. (Sikong “Fig. 2”).
Claim 7, the properties are expected to be present. The discussion of Claim 1 is relied on. 
As to Claim 9, the material is cast on a substrate, interpreted as making a film. (Sikong at 823). 
With respect to Claim 10, this claim requires “a substrate.” Sikong teaches a substrate. (Sikong at 823 – petri dish). 
Claim 10 further requires “a graphene oxide film positioned over the substrate.” The graphene oxide material is positioned over the substrate. Id. 
Claim 10 further requires “the graphene oxide film comprising sheets of graphene oxide cross-linked with one another via metal cations in an oxidation state of at least 3+.” The graphene oxide material contains the metal cations. Id. The discussion of Claim 1 is relied upon. 
As to Claim 11, the discussion of Claim 1 is relied on.
As to Claim 12, the properties are expected to be present. The discussion of Claim 1 is relied on.
As to Claim 13, tungsten and molybdenum are transition metals. The discussion of Claim 1 is relied on.
With respect to Claim 14, this claim requires “providing a mixture of graphene oxide sheets and metal cations in polar continuous phase.” Sikong teaches providing graphene oxide and an WO3 and MoO3 in an aqueous ammonium hydroxide solution, which is interpreted as a polar continuous phase. (Sikong at 822).   
Claim 14 further requires “cross-linking the graphene oxide sheets with the metal cations, wherein the metal cations are in an oxidation state of at least 3+.” Sikong teaches reacting the material, filtering, washing and drying. (Sikong at 822-823).   As noted elsewhere, this appears In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 15, the discussion of Claim 14 and Claim 1 are relied on.
As to Claim 16, the discussion of Claim 14 and Claim 1 are relied on.
As to Claim 18, as understood, the materials are stable. (Sikong “Fig. 2”).
As to Claim 19, the properties are expected to be present. The discussion of Claim 1 and Claim 14 is relied on.
As to Claim 20, tungsten and molybdenum are transition metals. The discussion of Claim 1 is relied on.
As to Claim 21, aqueous ammonium hydroxide is taught. (Sikong at 822). 
As to Claim 23, a water wash is taught. (Sikong at 822). 

IV. Claim(s) 1-23 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”) in view of:
(i) Sikong, et al., The Photochromic Properties of Reduced Graphene Oxide Doped Tungsten/Molybdenum Trioxide Nano-Composites, Digest Journal of Nanomaterials and Biostructures 2016; 11(3): 821-831.

mutatis mutandis. To the extent Lee may not teach casting on a substrate (Claim 10), as discussed above, Sikong does. This reflects application of basic techniques to achieve predictable results. This does not impart patentability. MPEP 2143.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736